internal_revenue_service number release date index number ------------------- -------------------------------- ------------------------------------------ re ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-128461-17 date date ---------------------------------------------- ---------------- -------------- ------------------------ -------------------- ------------------ ---------- ---------------------------------------------------------- -------------- -------------------- ------ ---------- legend taxpayer state a state b date date x country museums spouse x y dear ------------- this letter responds to your authorized representative’s letter of date regarding the gift_tax treatment of proposed transfers of artwork pursuant to a deed of transfer facts the facts and representations submitted are summarized as follows taxpayer is a united_states citizen and resident of state a taxpayer currently owns a collection of artwork artwork that taxpayer and spouse collected during their lifetime the artwork is situated in taxpayer’s primary residence in state a and taxpayer’s plr-128461-17 secondary residences in state b and country spouse died on date taxpayer is now the sole owner of the artwork on date prior to spouse’s death taxpayer and spouse entered into a deed of transfer dot with two museums museums located in country under the dot taxpayer and spouse agreed to donate the artwork to museums with possession of the artwork to transfer to museums on the death of the second of taxpayer and spouse museums desired to accept the artwork to effectuate taxpayer and spouse’s donative purpose and enhance its collection of artwork the estimated value of the artwork at the time of the execution of the dot was dollar_figurex the dot as it currently applies to taxpayer as the surviving_spouse and sole owner of the artwork provides that taxpayer shall grant to the museums the legal_title naked ownership and remainder_interest in and to the artwork the dot further provides that taxpayer shall expressly reserve for her benefit a life interest and usufruct in and to the artwork the life interest and usufruct shall automatically expire on the death of taxpayer sec_3_1 of the dot provides that the parties intend for the transfer of artwork to not qualify as a completed inter_vivos gift_for united_states gift_tax purposes on the basis that taxpayer is not releasing dominion and control_over the artwork until her death if taxpayer receives a favorable ruling on the gift_tax treatment the donation under the dot is deemed to take effect as of the date of the favorable ruling if taxpayer does not obtain a favorable ruling then the dot does not come into force sec_3_2 imposes certain conditions subsequent if any of the conditions subsequent are not satisfied taxpayer would have the option to revoke the transfer of the artwork the conditions subsequent which apply during the life of taxpayer are i museums must comply with the requirements regarding the housing display and exhibition of the artwork as set forth in the dot applicable to artwork delivered to museums prior to taxpayer’s death pursuant to sec_4 ii the x law principles currently governing in country must not be replaced by y law iii museums must not become privately owned and iv the tax laws of country must not change to cause taxpayer to become subject_to taxation in country during taxpayer’s life or upon death in connection with the transfer of the artwork sec_4 provides that taxpayer may renounce and waive her life interest and usufruct by delivery of some or all of the artwork donated to museums during the period of taxpayer’s life interest and usufruct taxpayer shall retain physical possession of the artwork however taxpayer may not sell or otherwise dispose_of any of the artwork sec_4 provides that upon the termination of taxpayer’s life interest and usufruct the artwork will be made readily available by taxpayer or her representatives to plr-128461-17 museums sec_4 provides that the artwork will become integrated into and form part of the public domain of country and thus inalienable and exempt from seizure under the laws of country sec_4 further provides that upon the acquisition by museums the artwork is required to be installed in a special area of museums’ premises specifically dedicated to the taxpayer’s and spouse’s collection pursuant to section the dot is governed by and construed in accordance with the laws of country provided however any conflict in interpretation or implementation of any provisions of the dot will be governed under the laws of the united_states you have requested that the transfer by taxpayer of interests in the artwork and the agreement by taxpayer to transfer upon her death the balance of the interest in the artwork as contemplated and defined by the dot would not be treated for federal gift_tax purposes as a completed_gift of any portion of the artwork by taxpayer upon receipt of a favorable ruling law and analysis sec_2501 of the internal_revenue_code code imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal and tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that if a donor transfers by gift less than his entire_interest in property the gift_tax is applicable to the interest transferred the tax is applicable for example to the transfer of an undivided half interest in property or to the transfer of a life_estate when the grantor retains the remainder_interest or vice versa sec_25_2511-1 provides that the application of the gift_tax is based on the objective facts and circumstances under which it is made rather than on the subjective motives of the donor sec_25_2511-2 provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined plr-128461-17 as sec_25_2511-2 provides the question of whether a transfer is a completed_gift and thus subject_to gift_tax turns on whether the settlor has abandoned sufficient dominion and control_over the property transferred to put it beyond recall see 288_us_280 308_us_39 and 318_us_176 it is settled that the donor’s retention of an interest that is dependent upon the occurrence of an event beyond the donor’s control does not amount to dominion and control_over the property and will not cause the transfer to be incomplete see smith v shaughnessy u s pincite 318_us_184 5_tc_588 39_bta_220 in the present case upon the effective date of the dot taxpayer will transfer the legal_title naked ownership and remainder_interest of artwork to museums while retaining a life_estate and usufruct under sec_4 of the dot during the period of the life interest and usufruct taxpayer may not sell or otherwise dispose_of any of the artwork taxpayer retains no power to change the disposition of the artwork to museums and is expressly barred from doing so under the dot although the transfer of the artwork to museums is subject_to several conditions subsequent the conditions that could cause a revocation of the transfer are not dependent on any act of taxpayer accordingly we conclude that taxpayer’s grant to the museums of the legal_title naked ownership and remainder_interest in and to the artwork as defined by the dot would be a completed_gift for gift_tax purposes but for the condition_precedent of receipt of a favorable ruling on the gift_tax treatment except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-128461-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
